                                              United States Bankruptcy Court
                                             Western District of Washington
In re:                                                                                                     Case No. 19-43978-MJH
Angela Yun Delgado                                                                                         Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0981-3                  User: admin                        Page 1 of 1                          Date Rcvd: Apr 01, 2020
                                      Form ID: 318                       Total Noticed: 15


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 03, 2020.
db              Angela Yun Delgado,    POB 257-1689,   Olympia, WA 98507
956756750      +MERCURY,    POB 70168,   Philadelphia, PA 19176-0168
956756753      +SON MOTTS,    14828 15TH AVE CT E,   Tacoma, WA 98445-3456
956756754      +U Haul,    15315 Pacific Ave S re: #761,   Tacoma, WA 98444-6952
956756755      +US DEPT OF EDUCATION,    POB 530210,   Atlanta, GA 30353-0210

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             EDI: WADEPREV.COM Apr 02 2020 06:48:00      State of Washington,    Department of Revenue,
                 2101 4th Ave, Ste 1400,    Seattle, WA 98121-2300
956756744      +EDI: AMINFOFP.COM Apr 02 2020 06:48:00      1ST PREMIER,    POB 5147,
                 Sioux Falls, SD 57117-5147
956756745      +E-mail/Text: girddb@aessuccess.org Apr 02 2020 03:15:46       AMERICAN EDUCATION SERVICES,
                 1200 N 7TH ST,   Harrisburg, PA 17102-1419
956756746      +EDI: CAPITALONE.COM Apr 02 2020 06:48:00      CAPITAL ONE,    POB 71083,
                 Charlotte, NC 28272-1083
956756752       EDI: SEARS.COM Apr 02 2020 06:48:00      SEARS,   POB 688956,    Des Moines, IA 50368
956756747      +EDI: DISCOVER.COM Apr 02 2020 06:48:00      DISCOVER,    POB 6103,    Carol Stream, IL 60197-6103
956756749      +E-mail/Text: bk@lendingclub.com Apr 02 2020 03:16:26       LENDING CLUB,    POB 39000,
                 San Francisco, CA 94139-0001
956756748      +E-mail/Text: bk@lendingclub.com Apr 02 2020 03:16:25       LENDING CLUB,    POB 3900,
                 San Francisco, CA 94139-0001
956756751      +E-mail/PDF: MerrickBKNotifications@Resurgent.com Apr 02 2020 03:22:49        MERRICK,    POB 660175,
                 Dallas, TX 75266-0175
956756756      +EDI: WFFC.COM Apr 02 2020 06:48:00      WELLS FARGO,   POB 5185,    Sioux Falls, SD 57117-5185
                                                                                               TOTAL: 10

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 03, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 1, 2020 at the address(es) listed below:
              James K Miersma    on behalf of Defendant   Wells Fargo Education Financial Services
               bknotice@mccarthyholthus.com
              Mark D Waldron   Trustee@mwaldronlaw.com, wa10@ecfcbis.com
              Richard D Granvold    on behalf of Debtor Angela Yun Delgado RDGRANVOLD@msn.com
              United States Trustee    USTPRegion18.SE.ECF@usdoj.gov
                                                                                              TOTAL: 4




           Case 19-43978-MJH                Doc 11        Filed 04/03/20         Ent. 04/03/20 21:27:30              Pg. 1 of 3
Information to identify the case:
Debtor 1
                       Angela Yun Delgado                                           Social Security number or ITIN   xxx−xx−6544
                                                                                    EIN _ _−_ _ _ _ _ _ _
                       First Name   Middle Name    Last Name

Debtor 2                                                                            Social Security number or ITIN _ _ _ _
                       First Name     Middle Name      Last Name
(Spouse, if filing)                                                                 EIN _ _−_ _ _ _ _ _ _

United States Bankruptcy Court       Western District of Washington

Case number:          19−43978−MJH

Order of Discharge                                                                                                                 12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

             Angela Yun Delgado


             4/1/20                                                         By the court: Mary Jo Heston
                                                                                          United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                             This order does not prevent debtors from paying
and it does not determine how much money, if                               any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                       debts according to the reaffirmation agreement.
                                                                           11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                  Most debts are discharged
attempt to collect a discharged debt from the                              Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                 all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                            personal liability for debts owed before the
or otherwise try to collect from the debtors                               debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                           Also, if this case began under a different chapter
in any attempt to collect the debt personally.                             of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                           to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                                are discharged.

However, a creditor with a lien may enforce a                              In a case involving community property: Special
claim against the debtors' property subject to that                        rules protect certain community property owned
lien unless the lien was avoided or eliminated.                            by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                              not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                              Order of Discharge                                     page 1




         Case 19-43978-MJH                        Doc 11       Filed 04/03/20   Ent. 04/03/20 21:27:30                Pg. 2 of 3
Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2




     Case 19-43978-MJH            Doc 11      Filed 04/03/20   Ent. 04/03/20 21:27:30      Pg. 3 of 3
